DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170051720 A1 to Grigg in view of US 4260328 to Hamel and US 8269362 B2 to Cai.
Regarding claim 13, Grigg discloses a vertical wind turbine comprising:
a central axis (Fig. 1: 20) that extends in a substantially vertical direction; 
a fixed central spindle (21) having proximal end and a distal end;
a support framework (27); 
an electric generator (Fig. 8: 94) having a drive shaft;
a rotor assembly comprising: 
a hub assembly (Fig. 1: at 22) disposed about the central axis; 
a plurality of blades (26) disposed about the central axis, the plurality of blades physically coupled to rotate together about the central axis, each blade having a blade axis about which it rotates;
a plurality of spaced apart arm assemblies (15) connecting the plurality of blades to the hub assembly; and
a rotor bearing for supporting and providing rotation of the rotor assembly throughout its rotational path of motion, the rotor bearing operably affixed below the rotor assembly and operably attached to the elevated platform of the support framework [0081, 0083]; 
a drive gear operably affixed to the rotor assembly rotatable about the central axis and configured to provide rotational force to the drive shaft of the electric generator (Fig. 8: 94); and
an angle adjustment mechanism that is configured to adjust an angle formed between a blade and a radius that extends from the central axis to the blade as the blade rotates about the central axis and as relevant wind velocity and direction changes (abstract); the angle adjustment mechanism comprising: 
at least one cam (22) disposed about the central axis, the cam having an interior track (24) operably disposed about the perimeter thereof; and bearing lubrication [0150];
a pushrod (5) operably connecting each blade with the cam having a proximal end and a distal end; and 
a track follower (23) operably positioned at the proximal end of each pushrod and operably coupled to follow the interior track throughout the rotational path of the rotor assembly; 
a pivot connection (9) operably connecting the distal end of the pushrod and operation of the blade angle, the pivot connection having a rack and pinion type configuration; and 
wherein each of the blades are responsive to rotation throughout the cyclical path of the rotor assembly to vary the blade angle of each blade with respect to the direction of the wind impinging on wind vane [0016].
However, it fails to disclose a wind vane adaptable to rotate freely about the central axis so as to be substantially aligned with the direction of the wind; at least one cam having a contoured perimeter affixed below the wind vane and disposed about the central axis; wherein the cam rotates in conjunction with the wind vane in relation to the direction of the wind; and a cam bearing operably providing rotation of the wind vane and cam with and relative to the fixed central spindle; the rotor bearing having an outer race, inner race, a cage retainer, and a plurality of balls, wherein the outer race is operably affixed to the elevated platform and the inner race is operably affixed to the rotor assembly; and a cam bearing operably providing rotation of the wind vane and cam relative to the fixed central spindle, the cam bearing having an outer race, inner race, cage retainer, plurality of balls, and lubrication, wherein the outer race is operably affixed to the distal end of the central spindle and the inner race is operably affixed to the cam and wind vane; and a support framework comprising: an elevated platform positioned above the base platform having a cylindrical hole for containing and receiving the fixed central spindle therethrough; the electrical generator positioned below the elevated platform.
Hamel teaches a wind vane (Fig. 1: 17) adaptable to rotate freely about the central axis so as to be substantially aligned with the direction of the wind; at least one cam (Fig. 2: 19) having a contoured perimeter affixed below the wind vane (17) and disposed about the central axis; wherein the cam rotates in conjunction with the wind vane in relation to the direction of the wind (column 3, lines 32-36); and a cam bearing (Fig. 1: 13) operably providing rotation of the wind vane and cam with and relative to the fixed central spindle; the rotor bearing (Fig. 1: 29 and 22) having an outer race, inner race, a cage retainer, and a plurality of balls, wherein the outer race is operably affixed to the elevated platform and the inner race is operably affixed to the rotor assembly; and a cam bearing (13) operably providing rotation of the wind vane (17) and cam (19) relative to the fixed central spindle (11), the cam bearing having an outer race, inner race, cage retainer, plurality of balls, and lubrication, wherein the outer race is operably affixed to the distal end of the central spindle and the inner race is operably affixed to the cam and wind vane.
Cai teaches a support framework (Fig. 1: 1) comprising: a base platform (platform under generator 9) receiving and positioning the proximal end of the fixed central spindle (2) in a vertical direction; and an elevated platform (top platform of 1) positioned above the base platform having a cylindrical hole for containing and receiving the fixed central spindle (2) therethrough; the electrical generator (9) affixed to the base platform and positioned below the elevated platform.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the cam and wind vane configuration as disclosed by Hamel and the support framework as disclosed by Cai to the wind turbine disclosed by Grigg.
One would have been motivated to do so to improve positioning of the blade angle to an optimal angle (refer to Hamel, abstract) and to improve support for the central spindle and generator. 
Regarding claim 14, Grigg discloses the rotor assembly comprises a first tier plurality of blades and a second tier of plurality of blades disposed radially about the central axis and operably positioned in line with the respective first tier plurality of blades (Fig. 8: 135).
Regarding claim 15, Grigg discloses a battery operably coupled with the electric generator for storing electrical energy [0076].
Regarding claim 16, Grigg discloses an electrical grid operably coupled with the electric generator for transferring electrical energy from the electric generator [0076].
Response to Arguments
Applicant's arguments filed 9/7/2022 have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
















All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457. The examiner can normally be reached M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIET P NGUYEN/Primary Examiner, Art Unit 2832